PER CURIAM.
This appeal from the order of the District Court, overruling appellant’s motion that the Court vacate sentences imposed in the seven cases consolidated in this appeal, was considered by the Court on the record, briefs, and oral argument of respective counsel; and it appearing to the Court that the pronouncement of the sentences by the District Court in open court is, when considered in its entirety, clear, certain and definite, and does not contain the ambiguity claimed by the appellant, and that the record judgment entered in each case is in accord therewith; it is accordingly ordered that the order appealed" from be and is hereby affirmed.